Case 18-23663        Doc 33     Filed 05/13/19     Entered 05/13/19 16:13:50          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18 B 23663
         Jana Fitzgerald

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 08/22/2018.

         2) The plan was confirmed on NA .

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was Dismissed on 02/20/2019.

         6) Number of months from filing to last payment: 4.

         7) Number of months case was pending: 9.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 18-23663            Doc 33        Filed 05/13/19    Entered 05/13/19 16:13:50             Desc         Page 2
                                                        of 4



 Receipts:

           Total paid by or on behalf of the debtor                  $3,208.00
           Less amount refunded to debtor                            $1,466.56

 NET RECEIPTS:                                                                                       $1,741.44


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                       $0.00
     Court Costs                                                                 $0.00
     Trustee Expenses & Compensation                                           $166.02
     Other                                                                       $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                      $166.02

 Attorney fees paid and disclosed by debtor:                         $0.00


 Scheduled Creditors:
 Creditor                                            Claim         Claim         Claim       Principal      Int.
 Name                                      Class   Scheduled      Asserted      Allowed        Paid         Paid
 Capital One                           Unsecured      2,057.00            NA           NA            0.00       0.00
 Capital One                           Unsecured      1,413.00            NA           NA            0.00       0.00
 Capital One                           Unsecured         618.00           NA           NA            0.00       0.00
 Capital One                           Unsecured         527.00           NA           NA            0.00       0.00
 Capital One                           Unsecured         449.00           NA           NA            0.00       0.00
 Capital One Auto Finance              Unsecured           0.00           NA           NA            0.00       0.00
 Cardworks/CW Nexus                    Unsecured      1,364.00            NA           NA            0.00       0.00
 Comenity Bank/Carsons                 Unsecured         608.00           NA           NA            0.00       0.00
 Comenity Bank/dots                    Unsecured           0.00           NA           NA            0.00       0.00
 Comenity Bank/Victoria Secret         Unsecured         254.00           NA           NA            0.00       0.00
 Credit One Bank Na                    Unsecured         968.00           NA           NA            0.00       0.00
 Credit One Bank Na                    Unsecured         669.00           NA           NA            0.00       0.00
 Currency Exchange                     Unsecured      1,000.00            NA           NA            0.00       0.00
 Dept Of Ed/582/nelnet                 Unsecured     70,317.00            NA           NA            0.00       0.00
 Famsa Inc                             Unsecured           0.00           NA           NA            0.00       0.00
 Famsa Inc                             Unsecured           0.00           NA           NA            0.00       0.00
 Fingerhut                             Unsecured           0.00           NA           NA            0.00       0.00
 First Investors Servicing Corp        Unsecured           0.00           NA           NA            0.00       0.00
 First National Credit Card/Legacy     Unsecured         575.00           NA           NA            0.00       0.00
 First Premier Bank                    Unsecured         563.00           NA           NA            0.00       0.00
 First Premier Bank                    Unsecured         272.00           NA           NA            0.00       0.00
 First Savings Credit Card             Unsecured         349.00           NA           NA            0.00       0.00
 First Svgs Bk-blaze                   Unsecured         307.00           NA           NA            0.00       0.00
 First Svgs Bk-blaze                   Unsecured           0.00           NA           NA            0.00       0.00
 Mid America Bank/Total Card           Unsecured         314.00           NA           NA            0.00       0.00
 Nissan Motor Acceptanc                Unsecured           0.00           NA           NA            0.00       0.00
 Nissan Motor Acceptance Corporation   Secured       23,848.00     19,779.66     19,779.66      1,575.42        0.00
 Peoples Gas                           Unsecured      1,700.00            NA           NA            0.00       0.00
 Select Portfolio Servicing Inc        Secured      495,441.00    518,658.37    518,658.37           0.00       0.00
 Select Portfolio Servicing Inc        Secured       23,000.00     35,896.45     35,896.45           0.00       0.00
 Synchrony Bank/ JC Penneys            Unsecured           0.00           NA           NA            0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 18-23663             Doc 33        Filed 05/13/19    Entered 05/13/19 16:13:50                Desc       Page 3
                                                         of 4



 Scheduled Creditors:
 Creditor                                             Claim         Claim        Claim         Principal       Int.
 Name                                      Class    Scheduled      Asserted     Allowed          Paid          Paid
 Synchrony Bank/ Old Navy               Unsecured         260.00           NA             NA           0.00        0.00
 US Dept of Education                   Unsecured           0.00           NA             NA           0.00        0.00
 Visa Dept Store National Bank/Macy's   Unsecured         193.00           NA             NA           0.00        0.00


 Summary of Disbursements to Creditors:
                                                                     Claim          Principal                 Interest
                                                                   Allowed              Paid                     Paid
 Secured Payments:
       Mortgage Ongoing                                       $518,658.37              $0.00                   $0.00
       Mortgage Arrearage                                      $35,896.45              $0.00                   $0.00
       Debt Secured by Vehicle                                 $19,779.66          $1,575.42                   $0.00
       All Other Secured                                            $0.00              $0.00                   $0.00
 TOTAL SECURED:                                               $574,334.48          $1,575.42                   $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                                   $0.00                 $0.00               $0.00
        Domestic Support Ongoing                                     $0.00                 $0.00               $0.00
        All Other Priority                                           $0.00                 $0.00               $0.00
 TOTAL PRIORITY:                                                     $0.00                 $0.00               $0.00

 GENERAL UNSECURED PAYMENTS:                                         $0.00                 $0.00               $0.00


 Disbursements:

           Expenses of Administration                                   $166.02
           Disbursements to Creditors                                 $1,575.42

 TOTAL DISBURSEMENTS :                                                                                 $1,741.44




UST Form 101-13-FR-S (9/1/2009)
Case 18-23663        Doc 33      Filed 05/13/19     Entered 05/13/19 16:13:50            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 05/13/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
